DETAILED ACTION
	This application is now being examined by Vu A. Nguyen in Art Unit 1762.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9, in the reply filed on 3/18/2021 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020, 7/08/2020 and 6/12/2019 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S57-78936A to Moriyama. The following is based on both the Japanese-language .
Regarding claim 1, Moriyama discloses a method of emulsion polymerization of ethylenically unsaturated monomers, e.g., (meth)acrylic-based monomers, using, as an emulsifier, a surfactant that resembles the claimed compound A with E1 being a C8-C24 alkyl and m = 2-100. Exemplary runs include those (see entry 27 in Table 1) employing the surfactant C16H33O(C2H4O)6SO3Na. It is noted that the recitation of “for water-resistant coating films” is merely an intended use that does not play a determining role in the claimed emulsion polymerization method. If the claimed method is capable of producing water-resistant films, then so is the prior art method, as the two methods are substantially identical. Claim 1 is therefore anticipated. So is claim 4. In the prior art method, the system includes 150 parts of water, 5 parts of the emulsifier, and 100 parts of a monomer mixture consisting of 60 parts of ethyl acrylate and 40 parts of styrene (see page 4 of the translation), and the resulting polymer particles have an average size of 80-180 nm (2nd-to-last column of Table 1, in units of micrometers). Claims 5-8 are evidently anticipated. 

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-342304 A to Mitsuya et al. The following is based on both the Japanese-language document and a computer-generated English-language translation that is attached herewith.
Regarding claim 1, Mitsuya discloses a method of emulsion polymerization of ethylenically unsaturated monomers, e.g., (meth)acrylic-based monomers, using, as an 1 being a branched C13-C37 alkyl and m = 2-50. Exemplary runs include those (see example 2) employing the surfactant Alkyl-O(C2H4O)10SO3Na, wherein the Alkyl is 2-octyl-n-dodecyl, i.e., a C20 alkyl. It is noted that the recitation of “for water-resistant coating films” is merely an intended use that does not play a determining role in the claimed emulsion polymerization method. If the claimed method is capable of producing water-resistant films, then so is the prior art method, as the two methods are substantially identical. Claim 1 is therefore anticipated. So is claim 3. In the prior art method, the system includes 50 parts of water, 2.5 parts of the emulsifier, and 125 parts of a monomer mixture consisting of MMA, n-BA and acrylic acid, and the resulting polymer particles have an average size of 250 nm. Claims 5-8 are evidently anticipated. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP S57-78936A to Moriyama with evidentiary support from Yeates et al., Makcromol. Chem. 185, 1559-1563 (1984).
Regarding claim 2, the method of claim 1 is anticipated by Moriyama as shown above. The reference fails to disclose a melting point of the surfactant. However, as the surfactant is identical to the claimed one, it is reasonable for the examiner to believe oC. Since the PTO does not have a proper means to conduct experiments, the burden of proof is now shifted to the applicant to show otherwise. See MPEP 2112 (I-V). 
Regarding claim 9, Moriyama fails to disclose a viscosity of the resulting polymer emulsion. However, since the claimed value is very broad, ranging from a water-like liquid to a ketchup-like viscosity, and since the prior art method has only 100/250 = 40% solids and the resulting polymer emulsion is easily pourable and filterable (see page 4), it is reasonable for the examiner to believe that the polymer emulsion has a viscosity within the claimed range. Alternatively, in view of the stated reasons, one of ordinary skill in the art would expect the polymer emulsion disclosed by Moriyama to have a viscosity between a water-like liquid to a ketchup-like viscosity. 

Claims 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2003-342304 A to Mitsuya et al. with evidentiary support from Yeates et al., Makcromol. Chem. 185, 1559-1563 (1984).
Regarding claim 2, the method of claim 1 is anticipated by Mitsuya as shown above. The reference fails to disclose a melting point of the surfactant. However, as the surfactant is identical to the claimed one, it is reasonable for the examiner to believe that it has a similar melting point. Alternatively, due to the waxy nature of the alkyl group oC (see Yeates et al., attached herewith), one of ordinary skill in the art would expect the surfactant disclosed by Mitsuya to have a melting point in the claimed range of 0-100oC. 
Regarding claim 9, Mitsuya fails to disclose a viscosity of the resulting polymer emulsion. However, since the claimed value is very broad, ranging from a water-like liquid to a ketchup-like viscosity, and since the prior art method has about 50% solids and the resulting polymer emulsion is easily pourable and filterable [0041], it is reasonable for the examiner to believe that the polymer emulsion has a viscosity within the claimed range. Alternatively, in view of the stated reasons, one of ordinary skill in the art would expect the polymer emulsion disclosed by Mitsuya to have a viscosity between a water-like liquid to a ketchup-like viscosity. Since the PTO does not have a proper means to conduct experiments, the burden of proof is now shifted to the applicant to show otherwise. See MPEP 2112 (I-V). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-342304 A to Mitsuya et al.
Regarding claim 4, the method of claim 1 is disclosed by Mitsuya as explained above. Mitsuya fails to provide an example that uses a surfactant having a number of ethylene oxide repeating unit of 2-7. However, as the number of ethylene oxide repeating units can be 2-50, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the prior art method by employing, as the emulsifier, one in which the number of ethylene oxide repeating units is 2-50, such as and including 2-7, because the modification represents nothing more than a routine and non-consequential variation within the boundary of the prior art inventive embodiment.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762